                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                              UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         WOODY HANSE,
                                  11                                                      Case No. 18-cv-00095-RS (PR)
                                                       Petitioner,
                                  12
Northern District of California




                                                 v.
 United States District Court




                                                                                          ORDER OF DISMISSAL
                                  13
                                         SHAWN HATTON,
                                  14
                                                       Respondent.
                                  15

                                  16
                                  17                                        INTRODUCTION
                                  18          Petitioner seeks federal habeas relief under 28 U.S.C. § 2254 from his state
                                  19   convictions. The petition for such relief is untimely, as respondent points out in his motion
                                  20   to dismiss. The petition is DISMISSED.
                                  21                                         BACKGROUND
                                  22          In 2015, petitioner pleaded guilty in the Contra Costa County Superior Court to two
                                  23   counts of committing lewd and lascivious acts on a child (Cal. Penal Code § 288) and
                                  24   admitted to a “substantial conduct allegation.” (Mot. to Dismiss, Dkt. No. 12 at 1-2.) On
                                  25   the same day, he was sentenced to eight years in state prison. (Id. at 2.)
                                  26          Petitioner did not pursue any direct appeals, but he did file for state collateral relief.
                                  27   After his state habeas petitions were denied, he filed the instant federal habeas petition.
                                  28
                                   1                                           DISCUSSION
                                   2   A.     Standard of Review
                                   3          Federal habeas petitions must be filed within one year of the latest of the date on
                                   4   which: (A) the judgment became final after the conclusion of direct review or the time
                                   5   passed for seeking direct review; (B) an impediment to filing an application created by
                                   6   unconstitutional state action was removed, if such action prevented petitioner from filing;
                                   7   (C) the constitutional right asserted was recognized by the Supreme Court, if the right was
                                   8   newly recognized by the Supreme Court and made retroactive to cases on collateral
                                   9   review; or (D) the factual predicate of the claim could have been discovered through the
                                  10   exercise of due diligence. See 28 U.S.C. § 2244(d)(1). This one-year clock starts ticking
                                  11   90 days after direct state review is final. “[W]hen a petitioner fails to seek a writ of
                                  12   certiorari from the United States Supreme Court, the AEDPA’s one-year limitations period
Northern District of California
 United States District Court




                                  13   begins to run on the date the ninety-day period defined by Supreme Court Rule 13
                                  14   expires.” Bowen v. Roe, 188 F.3d 1157, 1159 (9th Cir. 1999).
                                  15   B.     Timeliness of the Petition
                                  16          Because he did not file an appeal, petitioner’s conviction became final on July 6,
                                  17   2015, which was 60 days after he was sentenced (May 7, 2015). See Cal. Rules of Court,
                                  18   rule 8.308(a). He then had one year, until May 8, 2016, to file a timely federal habeas
                                  19   petition.
                                  20          The instant federal habeas action, however, was not filed until December 27, 20171,
                                  21   well after the May 8, 2016 deadline. On this record, absent sufficient statutory or equitable
                                  22   tolling, the petition is barred by AEDPA’s statute of limitations and must be dismissed.
                                  23

                                  24

                                  25   1
                                        Petitioner is entitled to this filing date, rather than the January 5, 2018 date listed in the
                                  26   docket. The Court assumes that he put the petition in the prison mail the day he signed it
                                       (December 27, 2017) and will use that as the filing date under the prisoner mailbox rule.
                                  27   See generally Houston v. Lack, 487 U.S. 266, 276 (1988).

                                  28                                                                              ORDER OF DISMISSAL
                                                                                                               CASE NO. 18-cv-00095-RS
                                                                                       2
                                   1          1.     Statutory Tolling
                                   2          Relief from AEDPA’s one-year deadline is available in the form of statutory tolling,
                                   3   if certain conditions are met. The time during which a properly filed application for state
                                   4   post-conviction or other collateral review is pending is excluded from the one-year
                                   5   limitations period. See 28 U.S.C. § 2244(d)(2).
                                   6          Petitioner is entitled to some tolling, as respondent concedes, though it is not
                                   7   enough tolling to save the petition. He is entitled to 255 days of tolling, the time during
                                   8   which his first round of state habeas petitions was pending in the state superior, appellate,
                                   9   and supreme courts. This first round began on April 13, 2016, when he filed a petition in
                                  10   the superior court, and ended on January 18, 2017, when the state supreme court denied the
                                  11   petition he filed there. These 255 days extend the federal filing deadline from May 8, 2016
                                  12   to January 17, 2017.
Northern District of California
 United States District Court




                                  13          Even with this new filing deadline, the petition is untimely. The federal petition
                                  14   was filed on December 27, 2017, which is well after the January 17, 2017 deadline.
                                  15          Petitioner contends he is entitled to additional tolling for the time during which a
                                  16   second round of state habeas petitions was pending. This second round began on June 20,
                                  17   2017 with a petition filed in the superior court and ended on January 31, 2017 when the
                                  18   state supreme court denied the petition he filed there. (MTD, Dkt. No. 12 at 2.)
                                  19          Petitioner is not entitled to statutory tolling for this second round of state habeas
                                  20   petitions. Once the federal limitations period expired on January 17, 2017, any
                                  21   subsequent state petitions (such as the June 20, 2017 one) cannot toll the filing deadline.
                                  22   “Once the limitations period is expired, collateral petitions can no longer serve to avoid a
                                  23   statute of limitations.” Rashid v. Kuhlmann, 991 F. Supp. 254, 259 (S.D.N.Y. 1998).
                                  24          Petitioner also contends he filed another petition on January 2, 2017 (which he
                                  25   alleges he refiled in April 2017) in the Contra Costa County Superior Court and is entitled
                                  26   to further tolling for the time during which those petitions were pending. (Opp. to MTD,
                                  27   Dkt. No. 13 at 1-2.) There is no support for his assertion that he filed these petitions. The
                                  28                                                                             ORDER OF DISMISSAL
                                                                                                              CASE NO. 18-cv-00095-RS
                                                                                      3
                                   1   copies he appends to his federal filing bear no indication of filing, e.g., there is no court-
                                   2   receipt stamp or case number. (Id. at 5-20.) Furthermore, petitioner gives contradictory
                                   3   dates for filing. In his opposition, he says he filed the petitions in 2017, but in another
                                   4   filing he asserts he filed them in 2018. (Dkt. No. 16 at 1.) The certificates of service
                                   5   petitioner filed and the petitions themselves bear “2017.”
                                   6          According to respondent, (i) there is nothing in petitioner’s outgoing mail record to
                                   7   show he ever sent these petitions; and (ii) the Contra Costa Superior Court has no record of
                                   8   any petitions filed by petitioner in the first five months of 2017. (Reply, Dkt. No. 17 at 2-
                                   9   3.) Because petitioner has not established that he filed these petitions, he is not entitled to
                                  10   any additional tolling based on them. Absent adequate equitable tolling, the petition will
                                  11   be dismissed as untimely.
                                  12          2.     Equitable Tolling
Northern District of California
 United States District Court




                                  13          Relief from the one-year deadline of AEDPA is available in the form of equitable
                                  14   tolling, if certain conditions are met. A petitioner is entitled to equitable tolling “only if he
                                  15   shows ‘(1) that he has been pursuing his rights diligently, and (2) that some extraordinary
                                  16   circumstance stood in his way’ and prevented timely filing.” Holland v. Florida, 560 U.S.
                                  17   631, 649 (2010) (quoting Pace v. DiGuglielmo, 544 U.S. 408 (2005)). Equitable tolling is
                                  18   not granted as a matter of course. In fact, it is “unavailable in most cases.” Miranda v.
                                  19   Castro, 292 F.3d 1063, 1066 (9th Cir. 2002) (quoting Miles v. Prunty, 187 F.3d 1104,
                                  20   1107 (9th Cir. 1999)). “[T]he threshold necessary to trigger equitable tolling [under
                                  21   AEDPA] is very high, lest the exceptions swallow the rule.” Id. (citation omitted).
                                  22          Petitioner provides no basis for a grant of equitable tolling. He quotes from a Ninth
                                  23   Circuit case, but does not show how it applies to his suit. (Opp., Dkt. No. 13 at 3.) He
                                  24   provides no facts showing that he has been pursuing his rights diligently and that some
                                  25   extraordinary circumstance prevented timely filing. The petition will be dismissed.
                                  26
                                  27

                                  28                                                                              ORDER OF DISMISSAL
                                                                                                               CASE NO. 18-cv-00095-RS
                                                                                       4
                                   1                                          CONCLUSION
                                   2          Respondent’s motion to dismiss the petition as untimely is GRANTED. (Dkt. No.
                                   3   12.) The petition is DISMISSED.
                                   4          A certificate of appealability will not issue. Petitioner has not shown “that jurists of
                                   5   reason would find it debatable whether the petition states a valid claim of the denial of a
                                   6   constitutional right and that jurists of reason would find it debatable whether the district
                                   7   court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).
                                   8   The Clerk shall terminate all pending motions, enter judgment in favor of respondent, and
                                   9   close the file.
                                  10          IT IS SO ORDERED.
                                  11   Dated: January___,
                                                     31 2019
                                                                                          _________________________
                                  12
Northern District of California




                                                                                              RICHARD SEEBORG
 United States District Court




                                  13                                                        United States District Judge
                                  14

                                  15

                                  16
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                                             ORDER OF DISMISSAL
                                                                                                              CASE NO. 18-cv-00095-RS
                                                                                      5
